Name: Commission Regulation (EEC) No 2571/87 of 26 August 1987 on the supply of various lots of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 8 . 87 Official Journal of the European Communities Nr . L 246 / 5 COMMISSION REGULATION (EEC) No 2571 / 87 of 26 August 1987 on the supply of various lots of butteroil as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES , Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 22G0 / 87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food-aid ( 3 ); whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 3972 / 86 of 22 December 1986 on food-aid management ( J ), and in particular Article 6 ( 1 ) ( c ) thereof, HAS ADOPTED THIS REGULATION: Article 1 Milk products shall be mobilized in the Community , as Community food aid for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200 / 87 and under the conditions set out in the Annexes . Supplies shall be awarded by the tendering procedure . Whereas Council Regulation (EEC) No 1420 / 87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972 / 86 on food-aid policy and food-aid management ( 2 ) lays down the list of countries and organizations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities . Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 1 100 tonnes of butteroil ; This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels 26 August 1987 . For the Commission Frans ANDRIESSEN Vice-President 0 ) OJ No L 370 , 30 . 12 . 1986 , p . 1 and corrigendum OJ No L 42 , 12 . 2 . 1987 , p . 54 . ( 2 ) OJ No L 136 , 26 . 5 . 1987 , p. 1 . ( 3 ) OJ No L 204 , 25 . 7 . 1987 , p. 1 . No L 246 / 6 Official Journal of the European Communities 29 . 8 . 87 ANNEX I LOTS A AND B 1 . Operation No: 788 to 803 / 87 ( J )  Commission Decision of 19 March 1987 2 . Programme: 1987 3 . Recipient : Euronaid 4 . Representative of the recipient ( 3 ): Official Journal of the European Communities No C 103 of 16 April 1987 5 . Place or country of destination : see Annex III 6 . Product to be mobilized : butteroil 7 . Characteristics and quality of the goods ( 2 ): to manufacture from intervention butter  (OJ No C 216 , 14 . 8 . 1987 , Annex I.3 ). 8 . Total quantity : 600 tonnes 9 . Number of lots : 2 10 . Packaging and marking ( 6 ) ( 7 ): kg see Annex I.3.3 (OJ No C 216, 14 . 8 . 1987), Supplementary markings on the packaging: see Annex III 11 . Method of mobilization : Purchase from OBEA: OBEA (Office Belge de l'Economie et de l'Agriculture )  Rue de TrÃ ªves 82  B-1040 Bruxelles  Tel . 230.17.40  Telex 24076 + The addresses of the places of storage are given in Annex II . Selling price determined in accordance with Article 2 of Regulation (EEC ) No 2315 / 76 . 12 . Stage of supply: port of shipment 13 . Port of shipment:  14 . Port of landing specified by the recipient :  15 . Port of landing :  16 . Address of the warehouse and , if appropriate , port of landing :  17 . Period for making the goods available at the port of shipment: 15 to 25 October 1987 18 . Deadline for the supply: 25 November 1987 19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders ( 4 ): 14 September 1987 at 12 noon 21 . In the case of a second invitation to tender : ( a ) deadline for the submission of tenders : 28 . 9 . 1987  12 noon ( b ) period for making the goods available at the port of shipment : 26 October to 5 November 1987 (c ) deadline for the supply : 5 December 1987 22 . Amount of the tendering security : 20 ECU / tonnes 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24 . Address for submission of tenders : Bureau de l'aide alimentaire , Ã l'attention de Monsieur N. Arend , BÃ ¢timent Berlaymont , bureau 6 / 73 , 200 , rue de la Loi , B-1049 Bruxelles , Telex : AGREC 22037 B 25 . Refund payable on request by the successful tenderer ( 5 ): Refund applicable on 7 September 1987 fixed by Regulation (EEC ) No 2453 / 87 (OJ No L 227 , 14 . 8 . 1987). 29 . 8 . 87 Official Journal of the European Communities No L 246 / 7 LOT C 1 . Operation No: 650 / 87 0 )  Commission Decision of 19 May 1987 2 . Programme: 1987 3 . Recipient : LICROSS 4 . Representative of the recipient ( 3 ): see Official Journal of the European Communities No C 103 of 16 April 1987 5 . Place or country of destination : Mauritania 6 . Product to be mobilized : butteroil 7 . Characteristics and quality of the goods ( 2 ): to manufacture from intervention butter (OT No C 216 , 14 . 8 . 1987 , Annex 1.3 ) 8 . Total quantity: 250 tonnes of butteroil 9 . Number of lots : 1 10 . Packaging and marking: 5 kg see Annex I.3.3 , (OJ No C 216 , 14 . 8 . 1987 ) Supplementary markings on the packaging: 'ACTION No 650 / 87' a red crescent 10 cm high with the points towards the right and : 'ACTION DE LA LIGUE DES SOCIETES DE LA CROIX-ROUGE ET DU CROISSANT ROUGE / POUR LA DISTRIBUTION GRATUITE / NOUAKCHOTT' 11 . Method of mobilization : Purchase from VIB : Voedselvoorzieningsin- en verkoopbureau (VIB ), Burg. Kessenplein 3 , 6431 KM Hoensbroek  Tel . 0 45-22 20 20  Telex 56 396 The addresses of the places of storage are given in Annex II . Selling price determined in accordance with Article 2 of Regulation (EEC) No 2315 / 76 12 . Stage of supply: free at port of landing  landed 13 . Port of shipment :  14 . Port of landing specified by the recipient :  15 . Port of landing: Nouakchott 16 . Address of the warehouse and , if appropriate, port of landing:  17 . Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage: 15 to 25 October 1987 18 . Deadline for the supply : 25 November 1987 19 . Procedure for determining the costs of supply: invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders : ( 4 ): 14 September 1987  12 noon 21 . In the case of a second invitation to tender : ( a ) deadline for the submission of tenders : 28 September 1987  12 noon ( b ) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 26 October to 5 November 1987 (c ) deadline for the supply : 5 December 1987 22 . Amount of the tendering security : 20 ECU / tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24 . Address for submission of tenders : Bureau de l'aide alimentaire , Ã l'attention de Monsieur N. Arend , BÃ ¢timent Berlaymont , bureau 6 / 73 , 200 , rue de la Loi , B-1049 Bruxelles , Telex : AGREC 22037 B 25 . Refund payable on request by the successful tenderer ( 5 ): refund applicable on the 7 . September 1987 , fixed by Regulation (EEC ) No 2453 / 87 (OJ No L 227 , 14 . 8 . 1987 ) No L 246 / 8 29 . 8 . 87Official Journal of the European Communities LOT D 1 . Operation No : 146 / 87 ( J ) Commission Decision of 18 July 1987 2 . Programme: 1986 3 . Recipient : National Authorizing Officer , attn . Ms Quist , Ministry of Finance and Economic Planning , PO Box M 40 , Accra 4 . Representative of the recipient ( 3 ): Ambassade du Ghana , Rue Gachard 44 , 1050 Brussels , Telex 22572 Ghana B  Tel .: 649 01 63 5 . Place or country of destination : Ghana 6 . Product to be mobilized : butteroil 7 . Characteristics and quality of the goods ( 2 ): Cuivre 0,05 ppm maximum  to manufacture from intervention butter (OJ No C 216 , 14 . 8 . 1987 , Annex 1.3 .) 8 . Total quantity: 250 tonnes 9 . Number of lots : 1 10 . Packaging and marking ( 8 ): (OJ No C 216 , 14 . 8 . 1987 Annex 1.3.3 .) Supplementary marking on the packaging: 'ACTION No 146 / 87 / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO GHANA' 11 . Method of mobilization : Purchase from VIB : Voedselvoorzieningsin- en verkoopbureau (V.I.B. ), Burg . Kessenplein 3 , 6431 KM Hoensbroek , Tel .: 0 45-22 20 20 , Telex : 56 396 The addresses of the places of storage are given in Annex II . Selling price determined in accordance with Article 2 of Regulation (EEC ) No 2315 / 76 . 12 . Stage of supply: free at port of landing  landed 13 . Port of shipment :  14 . Port of landing specified by the recipient :  15 . Port of landing: Tema 16 . Address of the warehouse and , if appropriate, port of landing:  17 . Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 20 October 1987 18 . Deadline for the supply: 15 November 1987 19 . Procedure for determining the costs of supply: invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders ( 4 ): 14 September 1987  12 noon 21 . In the case of a second invitation to tender: ( a ) deadline for the submission of tenders : 28 September 1987  12 noon (b ) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 31 October 1987 ( c ) deadline for the supply : 30 November 1987 22 . Amount of the tendering security : 20 ECU / tonne 23 . Amount of the delivery security: 10 b/o of the amount of the tender in ECU 24 . Address for submission of tenders: Bureau de l'aide alimentaire , Ã l'attention de Monsieur N. Arend , BÃ ¢timent Berlaymont , bureau 6 / 73 , 200 , rue de la Loi , B-1049 Bruxelles , Telex: AGREC 22037 B 25 . Refund payable on request by the successful tenderer ( 5 ): refund applicable on 7 September 1987 fixed by Regulation (EEC ) No 2453 / 87 (OJ No L 227 , 14 . 8 . 1987 ). 29 . 8 . 87 Official Journal of the European Communities No L 246 / 9 Notes 0 ) The operation number is to be quoted in all correspondence . ( 2 ) At the request of the beneficiary the successful tenderer may deliver a certificate from an official entity and certifying that for the product to be delivered the standards applicable , relative to nuclear radiation , in the Member state concerned , have not been gone beyond . ( 3 ) Commission delegate to contact by the successful tenderer : see list published in Official journal of the European Communities No C 227 of 7 September 1985 , page 4 . ( 4 ) In order not to overload the telex , tenderers are requested to provide before the date and time laid down in point 20 of this Annex , evidence that the tendering security referred to in Article 7 , (4 ) ( a ) of Regulation (EEC ) No 2200 / 87 has been lodged , preferably :  either by porter at the Office referred to in point 24 of this Annex ;  or by telecopier on one of the following numbers in Brussels :  235 01 32  236 10 97  235 01 30 . ( 5 ) Regulation (EEC ) No 2330 / 87 (OJ L 210 , 1 . 8 . 1987 ) is applicable as regards the export refund and , where appropriate , the monetary and accession compensatory amounts , the representative rate and the monetary coefficient . The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex , ( 6 ) Lot A :  The supplier should send a duplicate of the original invoice to : MM De Keyzer &amp; SchÃ ¼tz BY , Postbus 1438 , Blaak 16 , NL-3000 BK Rotterdam .  Shipment to take place in 20-foot containers ; conditions FCL/LCL Shippers-count-load and stowage (cls ).  The successful tenderer has to submit to the recipient's agent complete packing list of each container, specifying number of bags belonging to each shipping number as specified in the invitation to tender .  The successful tenderer has to seal each container with a numbered locktainer , number of which to be provided to the beneficiary's forwarder . ( 7 ) Lot B : To be delivered on standard pallets  40 bags each pallet  wrapped in plastic shrinked cover .  The supplier should send a duplicate of the original invoice to : MM De Keyzer &amp; SchÃ ¼tz BV , Postbus 1438 , Blaak 16 , NL-3000 BK Rotterdam . ( 8 ) In new bunged metal drums , coated inside with food-can varnish or having been subject to a procedure giving equivalent guarantees , of 190 to 200 kilograms ( to be indicated in the tender ) net weight fully filled and hermetically sealed in an atmosphere of nitrogen . The drums should be strong enough to withstand a long sea journey . Their composition must not be such as to be harmful to human health or to cause a change in the colour , taste or odour of their contents . Each drum must be fully leakproof. No L 246 / 10 Official Journal of the European Communities 29 . 8 . 87 ANEXO II  BILAGII  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II ANNEXII ANNEXE II ALLEGATO II  BULAGEII ANEXO II Numero de la partida Partiets nummer Nummer der Partie Api0|io&lt;; ÃÃ ±Ã Ã Ã ¹Ã ´Ã Ã ½ Number of lot Numero du lot Numero della partita Nummer van de partij Numero do lote Tonelaje MÃ ¦ngde ( t ) Menge ( t ) TÃ voi Tonnage Tonnage Tonnellaggio Hoeveelheid ( t ) Tonelagem Nombre y direction del almacenista Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters 'Ã Ã ½Ã ¿Ã ¼Ã ± Kai Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Nome e direcÃ §Ã £o do armazenista Lugar de almacenamiento Lagerplads Ort der Lagerhaltung Ã ¤Ã ÃÃ ¿Ã  ano0TiKeuaeco&lt;; Town at which stored Lieu de stockage Luogo di accantonamento Adres van de opslagplaats Local de armazenagem ( 1 ) ( 2 ) ( 3 ) (4 ) A 788 / 87  796 / 87 107 800 kg Entrepots frigorifiques et glaciÃ ¨res de Bruxelles IJskelderstraat 16 1060 Brussel 191 100 kg NV Comelco Brug Zuit , 14 9880 Halter B 797 / 87  803 / 87 310 800 kg NV Comelco Brug Zuid , 16 9880 Halter 122 300 kg Aveve Belgische Boerenband Klerkenstraat , 92-94 8151 Houthulst C 650 / 87 305 000 kg Koel- en Vrieshuis Lintelo b. v. Metaalweg 11 6551 ac Weurt Correspondentieadres : Gendringseweg 23 7122 me Aalten D 146 / 87 305 000 kg Diepop's-Hertogenbosch b. v. Buitendreef 6a 4631 sv Hoogerheide Correspondentieadres : Veemachtkade 9 5222 ae's-Hertogenbosch 29 . 8 . 87 Official Journal of the European Communities No L 246 / 11 ANEXO III  BILAG III ANHANG III  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  III ANNEXIII ANNEXEIII ALLEGA TOIII  BULAGEIII ANEXO III DesignaciÃ ³n del lote Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total del lote (en toneladas ) TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen ) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot ( en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) Quantidade total ( em toneladas ) Cantidades parciales (en toneladas ) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles (en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton ) Quantidades parciais (em toneladas ) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio PaÃ ­s destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatÃ ¡rio InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem (D ( 2 ) ( 3 ) (4 ) ( 5 ) ( 6 ) A 245 15 CRS Jordan Action No 788 / 87 / Jordan / Cathwel / 70114 / Amman via Aqaba / For free distri ­ bution / expiry date 20 AATM SÃ ©nÃ ©gal Action N ° 789 / 87 / SÃ ©nÃ ©gal / AATM / 71746 / Saint Louis via Dakar / Pour distri ­ bution gratuite 90 CAM India Action No 790 / 87 / India / CAM / 72002 / Bombay / For free distribution I 30 GFSS India Action No 791 / 87 / India / GFSS / 73501 /Bombay / For free distribution I 45 RCB India Action No 792 / 87 / India / RCB / 73801 /Bombay / For free distribution I 15 ICR Thailand Action No 793 / 87 / Thailand / ICR / 74605/ Bangkok / For free distribution I 15 ICR Uganda Action No 794 / 87 / Uganda / ICR / 74606/ Kampala via Mombasa / For free distri ­bution 15 DKW PerÃ º AcciÃ ³n N ° 796 / 87 / PerÃ º / DKW / 72319 / Lima vÃ ­a Callao / Destinado a la distribuciÃ ³n gratuita B 355 15 Caritas Italiana Somalia Action No 797 / 87 / Somalia / Caritas Itali ­ ana / 70609 / Mogadishu / For free distri ­ bution 165 Oxfam Belgique AlgÃ ©rie Action N0 798 / 87 / AlgÃ ©rie / OXFAM B / 70830 / Tindouf via Alger / Pour distribution gratuite I 75 AATM Chile AcciÃ ³n N0 799 / 87 / Chile / AATM / 71745/ Coyahique via Valparaiso / Destinado a ladistribuciÃ ³n gratuita 10 DKW Sudan Action No 800 / 87 / Sudan / DKW / 72309 / Khartoum via Port Sudan / For free distri ­ bution 60 DWH Nicaragua AcciÃ ³n N ° 801 / 87 / Nicaragua / DWH / 72802 / Matagalpa via Corinto / Destinado a la distribuciÃ ³n gratuita 15 DWH Chile AcciÃ ³n N ° 802 / 87 / Chile / DWH / 72803 / Santiago via Valparaiso / Destinado a la distribuciÃ ³n gratuita 15 ICR Sudan Action No 803 / 87 / Sudan / ICR / 74604 / Khartoum via Port Sudan / For free distri ­ bution